COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        R. T. Hardge v. The State of Texas

Appellate case number:      01-15-00815-CR

Trial court case number:    1223224

Trial court:                180th District Court of Harris County


       Proceeding pro se, appellant, R.T. Hardge, filed a notice of appeal of the trial
court’s order regarding post-conviction DNA testing. On October 26, 2016, the district
clerk filed a supplemental clerk’s record that includes the trial court’s order, appointing
Leah M. Borg to represent appellant on appeal. On November 8, 2016, we reinstated the
case on the Court’s active docket.

       The clerk’s record was filed in this appeal on October 16, 2015. On November 15,
2016, the court reporter filed an information sheet indicating that there is no reporter’s
record in the post-conviction DNA testing proceeding. And, the reporter’s record of the
March 31, 2016 abatement hearing indicates that there was not a hearing on the motion
for DNA testing. Accordingly, appellant’s brief is due to be filed within 30 days of the
date of this order. See TEX. R. APP. P. 38.6(a).

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually


Date: November 22, 2016